Fatzer, J.,
concurring, being of the opinion that the testimony of the scrivener of the joint and contractual will of Luther W. and Rertha M. Guest, and that of his secretary who assisted in the preparation of that will clearly and distinctly prove the execution and terms of the joint and contractual will. No evidence was offered by the appellees to contradict that testimony, and in my judgment that evidence was sufficiently clear, distinct and convincing in every respect to permit the trial court to certify to its provisions pursuant to G. S. 1949, 59-2228. However, I agree that there was no evidence the joint and contractual will of the Guests remained unrevoked, and as stated in the majority opinion, there was much evidence leading to the inference that it was revoked.
Jackson, J., not participating.